Citation Nr: 0121291	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the right lower leg, Muscle Group XII, 
currently rated as 20 percent disabling.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the right thigh, Muscle Group XIV, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied increased 
evaluations for residuals of shell fragment wounds of the 
right lower leg (rated 20 percent) and residuals of shell 
fragment wounds of the right thigh (rated 10 percent).

A July 2000 RO rating decision denied the veteran's claims 
for service connection for post-traumatic stress disorder; 
arthritis of the knees, elbows, and hands; sleep apnea; 
bilateral hearing loss; and tinnitus as not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim.  Under the circumstances, the 
claims noted in this paragraph that were denied as not well 
grounded should be readjudicated on the merits.  Those 
matters are referred to the RO for such action.


FINDINGS OF FACT

1.  Residuals of shell fragments wounds of the right lower 
leg are manifested primarily by a scar of the anterior upper 
side, a retained shell fragment, and pain, that produce no 
more than moderately severe functional impairment; severe 
injury of a muscle in Muscle Group XII is not found.

2.  The scar of the anterior upper right lower leg is tender 
and painful on objective demonstration.

3.  The residuals of shell fragment wounds to the right thigh 
are manifested primarily by retained shell fragments, pain, a 
scar on the right anterior lateral side, and a scar on the 
lateral side that produce no more than moderate functional 
impairment; moderately severe injury of a muscle in Muscle 
Group XIV is not found.

4.  The scar of the right anterior lateral thigh is tender 
and painful on objective demonstration.

5.  The scar of the right lateral thigh is tender and painful 
on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of shell fragment wounds of the right lower leg, 
Muscle Group XII, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.73, Code 5312 
(2000).

2.  The criteria for a separate 10 percent evaluation for a 
shell fragment wound scar of the right lower leg are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Code 
7804 (2000).

3.  The criteria for a rating greater than 10 percent for 
residuals of shell fragment wounds of the right thigh, Muscle 
Group XIV, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.73, Code 5314 (2000).

4.  The criteria for a separate 10 percent evaluation for a 
shell fragment wound scar of the right anterior lateral thigh 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Code 7804 (2000).

5.  The criteria for a separate 10 percent evaluation for a 
shell fragment wound scar of the right lateral thigh are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Code 
7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1966 to February 
1968.

Service medical records show that the veteran was 
hospitalized from February to July 1967.  He was admitted 
with a history of sustaining multiple wounds under hostile 
fire in Vietnam in January 1967.  He was first seen at a 
Medical Battalion in shock with a right hemopneumothorax.  
After resuscitation the wounds were debrided and a 
thoracotomy was done for the possibility of a diaphragmatic 
injury.  At exploration, no injury of the diaphragm was 
found.  A few days later, the veteran was evacuated to Clark 
Air Force Base and on January 20, 1967, a right thoracotomy 
and ecortication was performed for a clotted hemothorax.  The 
wounds were closed secondarily at that time, and a skin graft 
was performed on the left leg.  He was then air evacuated to 
this hospital.  He was discharged to duty in July 1967.  The 
diagnosis was multiple fragment wounds of chest and 
extremities, post operative left open thoracotomy.

The veteran was examined by VA in March 1968.  The scars on 
the right leg were noted, but the primary focus was on the 
chest and left leg wounds.

An August 1968 RO rating decision, in part, granted service 
connection for residuals of shell fragment wounds of the 
right anterior leg, Muscle Group XII, and assigned a 
10 percent evaluation for this condition, effective from 
February 1968.  This rating decision also granted service 
connection for residuals of shell fragment wounds of the 
right thigh, Muscle Group XIV, and assigned a 10 percent 
evaluation for this condition, effective from February 1968.  
This latter rating has remained unchanged since then.

A September 1994 RO rating decision increased the evaluation 
for the residuals of shell fragment wounds of the right 
anterior leg from 10 to 20 percent, based on increasing pain.  
The 20 percent rating was effective from December 1993.  The 
20 percent evaluation for the right anterior leg has remained 
unchanged since then.

VA and private medical reports show that the veteran was 
treated and evaluated for complaints of worsening right leg 
pain from 1999 to 2001.  The more salient medical reports 
with regard to the claims being considered in this appeal are 
discussed below.

The veteran underwent a VA medical examination in May 1999 to 
determine the severity of his muscle injuries.  He gave a 
history of shrapnel injury to the right leg and complained of 
pain in the right thigh and leg that also hurt at night.  
Straight leg raising tests were negative and his right hip 
range of motion was from zero to 130 degrees.  There was no 
tenderness, deformity, or swelling of the right ankle.  
Dorsiflexion of the right ankle was from zero to 11 degrees 
actively, zero to 12 degrees passively, and zero to 12 
degrees after fatiguing, all with no pain.  Plantar flexion 
of the right ankle was zero to 45 degrees actively, zero to 
47 degrees passively, and zero to 43 degrees after fatiguing, 
all with pain in the right calf.  There was an unsightly, 
tender scar 11 centimeters by 1/2 centimeter wide on the 
anterior upper right lower leg.  There was an unsightly, 
tender scar that was 10 centimeters in length by 1/2 centimeter 
wide on the right anterior lateral thigh.  There was an 
unsightly, tender scar that was 2 and 1/2 centimeters by one 
centimeter wide on the lateral right thigh.  All of the scars 
were from shrapnel wounds and the surgical procedures 
necessary to correct the wounds.  X-rays of the right femur 
reportedly showed multiple metallic densities and foreign 
bodies scattered about the soft tissues.

A private medical report shows that the veteran was evaluated 
in January 2000 for complaints of discomfort in the right 
thigh and lower leg.  There were no neurological deficits of 
the right lower extremity.  There was full range of motion of 
the right hip with no crepitation, grating or pain.  There 
was normal right knee motion and good stability and no 
effusion.  There was no calf swell, tenderness, nor cords 
palpated.  Pedal pulse were normal.  There was slight 
fullness in the right thigh that may have been on the basis 
of muscle conformation or muscle hernia.  The final 
impression was mass lesion of right thigh that seemed benign.

A private medical report shows that a CT (computed 
tomography) of the right lower extremity was taken in 
February 2000.  The conclusion was benign appearing slightly 
enhancing soft tissue density related to pieces of shrapnel 
embedded in the superficial aspect of the vastus lateralis 
muscle in the right thigh that was probably a foreign body 
granuloma except for several other metallic density foreign 
bodies noted on plain films.

A private medical report dated in February 2000 notes that 
the veteran had combat-related injuries to his right lower 
extremity with retained shrapnel fragments.  It was noted 
that the veteran had pain in the right lateral thigh and to 
some lesser degree, the lower leg.  It was noted that he 
continued to work and do normal day-to-day activities, and 
that he was limited in his ability to walk or stand for long 
periods that caused daily discomfort.

Documents received in 2001 show that the veteran used paid 
vacation at work in 2000 and 2001.  Statements from the 
veteran are to the effect that he used this paid vacation 
because of sickness related to his service-connected 
disabilities.

A private medical report of the veteran's evaluation in April 
2001 reveals that he had intermittent pain of the right leg 
that had gotten more significant in the past 4 to 5 years.  
The veteran stated that the right leg pain limited his 
ability to walk, and that he could only walk one to 2 blocks 
before the right leg pain made him stop.  He did not have 
weakness or right leg dysfunction, but mostly discomfort.  
There was full range of motion of the right knee and foot.  

A VA report medical report dated in April 2001 notes that the 
veteran had a long history of right leg pain due to shrapnel.  
The pain was in the right thigh and lower leg.  The pain was 
severe and walking or standing made it worse.  X-rays 
reportedly revealed multiple shell fragments.  It was noted 
that the veteran had 2 linear scars on the anterolateral 
thigh and one scar on the anterolateral tibia region, and 
that those areas were tender to palpation.  The assessment 
was right leg pain due to shrapnel.  

The veteran testified at a hearing before the undersigned in 
May 2001.  His testimony was to the effect that he had severe 
pain in the right thigh and lower right leg that worsened 
with walking and affected his ability to drive a car.  His 
testimony was to the effect that he had 2 scars of the right 
thigh that were tender and painful, and one scar of the right 
lower leg that was tender.



B.  Legal Analysis


The VCAA, Pub. L. No. 106-475, noted in the introduction 
section of this decision, redefined VA's duty to assist a 
veteran in the development of a claim.  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for increased evaluations for injuries to 
Muscle Groups XII and XIV.  There is no identified evidence 
not accounted for and examinations have been performed with 
regard to the veteran's claims.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the veteran's claims, that essentially notifies the veteran 
of the evidence needed to prevail on his claims.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A zero percent evaluation is warranted for slight injury to 
Muscle Group XII (anterior muscles of the leg).  A 10 percent 
evaluation is warranted for moderate injury to Muscle Group 
XII.  A 20 percent evaluation requires moderately severe 
injury and a 30 percent evaluation requires severe injury.  
38 C.F.R. § 4.73, Code 5312.

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XIV (anterior thigh group).  A 30 percent 
evaluation requires moderately severe injury.  38 C.F.R. 
§ 4.73, Code 5314.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

With regard to the claim for a higher rating for the 
residuals of shell fragment wounds to Muscle Group XII of the 
veteran's right lower leg, the medical evidence shows that 
the veteran has pain, retained shell fragments, a scar, and 
the report of his VA medical examination in May 1999 shows 
moderate limitation of motion of the right ankle.  The other 
medical evidence, however, indicates that he has normal 
motion of all the joints of the right lower extremity.  Nor 
does the evidence reveal the presence of neurological 
deficits associated with the injuries to the right leg.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereafter, the Court) held that in evaluating a service-
connected disability, VA must consider functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  

In this case, the evidence, including statements and 
testimony from the veteran, show that he has severe pain of 
the right leg, including the lower leg, that affects his 
ability to walk, to stand for long periods of time, and to 
drive a car.  The medical evidence indicates that this pain 
is associated with his shell fragment wounds.  The private 
medical report of his evaluation April 2001 indicates that he 
does not have weakness or right leg dysfunction, but mostly 
discomfort.  There was full range of motion of the right knee 
and foot.  Since the evidence does not show a history of 
shattering or open, comminuted bone fracture, extensive 
debridement, sloughing of soft parts, or intermuscular 
scarring of the right lower extremity due to muscle injury, 
the Board finds that the residuals of the injury to Muscle 
Group XII do not produce more than moderately severe 
functional impairment.  Hence, the preponderance of the 
evidence is against the claim for a higher rating for the 
shell fragment wound to this Muscle Group.  

The medical evidence reveals that the scar of the right lower 
leg is located on the anterior upper side and that it is 
tender.  Hence, the Board finds that the evidence shows the 
presence of a tender and painful scar that warrants the 
assignment of a separate 10 percent rating under diagnostic 
code 7804.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
evidence does not show that the scar is otherwise symptomatic 
to warrant the assignment of additional separate evaluations.

With regard to the claim for a higher rating for the 
residuals of shell fragment wounds to the right thigh, Muscle 
Group XIV, the evidence shows that these residuals are 
manifested primarily by retained shell fragments, pain, a 
scar on the right anterior lateral side, and a scar on the 
lateral side.  As noted above, the veteran has no limitation 
of motion of a joint of the right lower extremity.  The 
evidence does not show that these residuals produce more than 
moderate functional impairment.  The statements and testimony 
of the veteran are to the effect that he has significant 
functional impairment due to the right leg pain, but the 
evidence does not show moderately severe injury of a muscle 
in Muscle Group XIV.  Hence, a higher rating for these 
residuals is not warranted under diagnostic code 5314 with 
consideration of the holding of the Court in Deluca, 8 Vet. 
App. 202, with regard to functional impairment of a joint.

As with the scar of the right lower legs, the scars of the 
thigh are tender.  Hence, each of these scars warrants the 
assignment of a 10 percent rating under diagnostic code 7804.  
Esteban, 6 Vet. App. 259.  The evidence does not show that 
these scars are otherwise symptomatic to warrant the 
assignment of additional separate evaluations.

The preponderance of the evidence is against the claims for 
higher ratings for shell fragment wounds to the right lower 
leg and thigh, Muscle Groups XII and XIV, respectively, and 
the claims are denied to this extent.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence does support the assignment of three separate 
10 percent evaluations for the scar of the anterior upper 
right lower leg, the scar of the right anterior lateral 
thigh, and the scar of the right lateral thigh.  Hence, the 
claims are granted to this extent.




ORDER

An increased evaluation for residuals of shell fragment 
wounds of the right lower leg, Muscle Group XII, is denied, 
and the appeal is denied to this extent; a separate 
10 percent evaluation for the shell fragment wound scar of 
the upper right lower leg is granted, subject to the 
regulations applicable to the payment of monetary benefits,
and the appeal is granted to this extent.

An increased evaluation for residuals of shell fragment 
wounds of the right thigh, Muscle Group XIV, is denied, and 
the appeal is denied to this extent; a separate 10 percent 
evaluation for the scar of the right anterior lateral thigh 
and another 10 percent evaluation for the scar of the right 
anterior thigh are granted, subject to the regulations 
applicable to the payment of monetary benefits, and the 
appeal is granted to this extent.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

